DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-19 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method for producing a power semiconductor module, among other limitations cited in claim 1, that include a first metallization layer arranged on a first side of the dielectric insulation layer, a second metallization layer arrange on a second side of the dielectric insulation layer, a dielectric is between the first and second metallization layers, the connecting element is on and connected to the first surface of the first metallization layer, arranging the substrate in a housing having walls, filling a capacity formed by the walls with an encapsulation material, hardening the encapsulation material, closing the housing where the contact element extends from the connecting element through an interior of the housing and through an opening in a cover of the housing to an outside of the housing in a direction perpendicular to the first surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818